DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
In regards to the remarks in view of Cushing in view of Van Vliet, the Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Van Vliet is cited to provide a factual basis for the duplication of the valve and conduits disclosed by Cushing. Additionally, in response to Applicant’s argument that the Examiner used improper hindsight reasoning to reach a conclusion of obviousness, the Applicant is advised that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made, and does not include knowledge gleaned only by the applicant’s disclosure, such reconstruction is proper. See MPEP 2145. In this case, the Examiner has provided rationale for why providing duplication of parts would be obvious both factually and with rationale from the prior art. Lastly, the Examiner points out that the applicants have not argued that a new or unexpected result has been produced by providing the multiple conduits and valves. The applicant is reminded that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.
In regards to the remarks in view of Van Vliet in view of Hall or Cajiga, the Examiner notes that one looking to design a system to refuel devices would need to make a design choice in order to move the fluid. This is a well-known choice to select either gravity or some pressurizations of the fuel via pumps or other means. Moving fluid via gravity predates pumps. The Romans designed aqueducts to move fluid via gravity. While the Examiner notes that this is well known and the selection between pumps vs gravity would be an obvious engineering design choice, the Examiner nonetheless provides two references and rational for making such a choice. Additionally, Hall teaches an apparatus that is related to the problem the inventors faced, i.e. how to move fluid from a mobile apparatus into another container in a remote location with inadequate access to power; and Cajiga is within the same field of endeavor. Lastly, the Applicant is again reminded that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has provided rationale for combining and the Applicant do not argue this, nor did they make any remarks about what the Examiner indicated about the age of fluid transport via gravity. Lastly, in response to Applicant’s argument that the Examiner used improper hindsight reasoning to reach a conclusion of obviousness, the Applicant is advised that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made, and does not include knowledge gleaned only by the applicant’s disclosure, such reconstruction is proper. See MPEP 2145. In this case, the Examiner has provided rationale for why providing duplication of parts would be obvious both factually and with rationale from the prior art.
Lastly, the Examiner remarks that the claim language does not preclude the apparatus from having pumps. Rather, only that gravity aids in the movement of fluid. The Examiner points out that should Van Vliet be placed in a location that is above the ICEs then it would literally infringe on the claims are recited as gravity would be aiding the filling, regardless of the pumps. In the interest of compact prosecution, the Examiner does not see a way forward for the applicants with this particular application with its current claim scope. However, should the applicant desire an interview, the Examiner welcomes it. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-14, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 11, and 19, the claims recite an unbounded Markush grouping, i.e. the plural ICEs comprise …, emphasis added. The scope of the claim cannot be ascertained as the grouping is not a closed group. See MPEP 2713.05(h).
The claims not expliclty rejected in detail are rejected due to their dependence on the reject claim(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cushing (2006/0150515) in view of Van Vliet (2011/0197988).
In re claim 1, Cushing discloses an apparatus for refueling at least one internal combustion engine (intended end use that does not further limit the claims, see MPEP 2115, article worked upon by an apparatus does not impart patentability to that apparatus) comprising: 
a bulk storage tank (44) containing fuel (capable of, not required, see MPEP 2115, regardless functions as claimed), wherein the bulk storage tank is at a higher elevation than an inlet of a fuel tank of the at least one internal combustion engine (fig.1); 
a conduit (conduit having the float valve) having a first end and a second end, wherein the first end is in fluid communication with the bulk storage tank and the second end is attached to the inlet of the fuel tank of the at least one internal combustion engine (fig.1); and 
a valve (float valve 16) operationally attached to the second end of the conduit and adapted to permit fuel to gravity flow from the bulk storage tank into the fuel tank through the conduit but block the gravity flow of fuel from the bulk storage tank into the fuel tank when the fuel in the fuel tank reaches a predetermined level (para.20).
Cushing is silent as to the specific internal combustion engines having the specifically claimed components at the specific location. However, Van Vliet discloses refueling at a fracturing location (paras.2-3, and 14) during operation of the engines (implied by at least paras.2-3, 14, and 25). Van Vliet additionally teaches that the refueled components are “pumpers and blenders”. However, the applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 159 USPQ 342 (CCPA 1968). In this case, it would have been obvious to one of ordinary skill in the art to refuel the specifically claimed parts, since the one of ordinary skill would have recognized such refuelable devices as being one of the many structures available in the prior art for being refueled at a fracturing site, selection of a specific one over another being an obvious matter of meeting the specific requirements of a given application. In addition, the Examiner takes Official Notice of the instant specification failing to disclose that the specifically refueled parts solve any problem or is for a particular reason. Additionally, the claims only recite intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. The engine is not a positively recited element and is only the article worked upon by the positively recited refueling apparatus.
Cushing fails to explicitly disclose a plurality of the conduits or a plurality of the valves, or the intended end use of the plural tanks as claimed. 
However, Van Vliet discloses another apparatus for refueling plural ICEs (12) having a plurality of conduits (24) with each connected to the tank at one end and an ICE at a second end (figs.1 and 5, para.31), and a plurality of valves (fig.5, para.31) with each valve one each second end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Van Vliet in Cushing for the purpose of refueling more devices more quickly thereby reducing the man hours needed to operate the system. 
In re claim 2, Cushing discloses the apparatus of claim 1, wherein the valve comprises a float valve disposed in the fuel tank (para.20, float valve 16).
In re claim 11, the method is anticipated/obviated by the normal use of the device as rejected in claim 1 above. 
In re claim 19, see the rejection of claim 1 above.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushing and Van Vliet in view of 2006/0124807 (Nice).
In re claim 10, Cushing shows the supply line (line connecting to the tank). However, it fails to disclosed the main supply line connected to the first end.
Nice teaches another refueling device having a main supply line (104) connected to the end of the conduit (fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Nice in Cushing for the purpose of refueling with the tank at a greater distance from the device to be refueled, thus providing greater convenience for the user. 
In re claim 18, the method is made obvious by the normal use of the device as rejected in claim 10 above.
Alternatively at least claim(s) 1, 5, 11, 14, 19 and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Vliet in view of 3,348,572 (Hall) or 2012/0317777 (Cajiga).
In re claim 1, Van Vliet discloses an apparatus for refueling a plurality of internal combustion engines (claim 1 of Van Vliet, abstract, the ICEs being inherent to fuel operated “equipment”), comprising: 
a bulk storage tank containing fuel (one of 18 or 20),
a plurality of conduits (24), each conduit having a respective first end and a respective second end, wherein the each respective first end is in fluid communication with the bulk storage tank and the each respective second end is attached to one of the plurality of inlets of the respective plurality of fuel tanks of the plurality of internal combustion engines (figs.1 and 5; paras. 3, 15, 31, abstract); and
a plurality of valves (71, each cap 26 is connected to a hose 24, abstract, paras.3, 15, 31), each valve operationally attached to each respective second end of each of the plurality of conduits and adapted to permit fuel to gravity flow from the bulk storage tank into the each of the respective plurality of fuel tanks through a respective one of the plurality of conduits but block the gravity flow of fuel from the bulk storage tank into each of the respective plurality of fuel tanks  when the fuel in the respective fuel tank reaches a predetermined level, (para.31, fig.5).
However, rather than disclose fueling by gravity, Van Vliet discloses the fuel is moved via pumps and therefore fails to explicitly disclose the bulk storage tank is at a higher elevation than an inlet of a fuel tank of the at least one internal combustion engine a plurality of inlets of a respective plurality of fuel tanks of the plurality of internal combustion engines.
The Examiner notes that one looking to design a system to refuel devices would need to make a design choice in order to move the fluid. This is a well-known choice to select either gravity or some pressurizations of the fuel via pumps or other means. Moving fluid via gravity predates pumps. The Romans designed aqueducts to move fluid via gravity. While the Examiner notes that this is well known and the selection between pumps vs gravity would be an obvious engineering design choice, The Examiner nonetheless provides two references and rational for making such a choice. 
Hall teaches an apparatus that is related to the problem the inventors faced, i.e. how to move fluid from a mobile apparatus into another container in a remote location with inadequate access to power. Hall teaches the bulk storage tank (12) is at a higher elevation than a plurality of inlets of a respective plurality of fuel tanks of the plurality of internal combustion engines (intended use in the apparatus and met by the combinations once made). 
Alternatively, Cajiga discloses an apparatus for refueling the bulk storage tank (28) is at a higher elevation than a plurality of inlets of a respective plurality of fuel tanks of the plurality of internal combustion engines (intended use in the apparatus and met by the combinations once made, regardless the limitation is met see figs.1-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Hall or Cajiga in Van Vliet for the purpose of providing a low cost system that draws much less power compared to other pump based fueling stations, see para.135 of Cajiga and col.1 ln.35-65 of Hall). 
Additionally, while Van Vliet discloses this is provided at a hydraulic fracturing site (paras.2-3, 14), and the ICEs are pumpers or blenders (para.14) and the ICEs are simultaneously operated (implied via paras.2-3, 14, and 25), the Applicant is again reminded that the claims only recite intended end use that does not further limit the claims, see MPEP 2115. The article worked upon by an apparatus does not impart patentability to that apparatus. The engine is not a positively recited element and is only the article worked upon by the positively recited refueling apparatus. The Applicant is remined that “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself”.
In re claim 5, Van Vliet the bulk storage tank is trailer mounted (para.14).
In re claim 14, the method is anticipated/obviated by the normal use of the device as rejected in claim 5 above.
In re claim 19, see the rejection of claim 1 above as the same reasoning applies.
In re claim 11, the method is anticipated/obviated by the normal use of the device as rejected in claim 1 above. 
In re claim 21, Van Vliet disclose each valve (71) is disposed in each tank (paras.4,15, and 31).
Claims 3-4, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet in view of Hall and further in view of Szabo (2011/0220243).
In re claim 3, while Hall  further teaches a means to raise and lower the tank (94) it fails to explicitly recite at least one fluid powered cylinder adapted to selectively raise and lower the bulk storage tank.
Szabo teaches another refueling apparatus comprising at least one fluid powered cylinder (16) adapted to selectively raise and lower said bulk storage tank/legs (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Szabo in Van Vliet and Hall for the purpose of automating the fluid transfer process and reducing an operators fatigue from having crank the tank upwards via the manual pulley, thereby providing a more automated refueling system. 
In re claim 4, Szabo further teaches the apparatus of claim 3, wherein the at least one fluid powered cylinder is adapted to operate a plurality of stabilizing legs supporting the bulk storage tank (4 legs having the cylinders 16).
In re claim 12, the method is anticipated/obviated by the normal use of the device as rejected in claim 3 above.
In re claim 13, the method is anticipated/obviated by the normal use of the device as rejected in claim 4 above.
In re claim 20, see the rejection of claim 3 above.
Conclusion
	Arnold (2017/0009905) is cited but not relied upon for its teaching of a float valve specifically for the fracking industry which is applicant’s disclosed field of endeavor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753